826 F.2d 1063
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Norman FLICK, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 87-1006
United States Court of Appeals, Sixth Circuit.
Aug. 12, 1987.

ORDER
Before ENGEL, KRUPANSKY and DAVID A. NELSON, Circuit Judges.


1
Plaintiff has moved for appointment of counsel on appeal from the district court order which granted defendant's motion for summary judgment in this Federal Tort Claims Act case.  Upon consideration of the records and briefs, this panel unanimously agrees that oral argument is unnecessary.


2
For the reasons stated by the district court in its order granting summary judgment, the judgment of the district court is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.